Citation Nr: 1738956	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, to include the restoration of a 20 percent disability rating as of March 1, 2012.

2.  Entitlement to an increased disability rating in excess of 10 percent for bursitis and retropatellar pain syndrome of the left knee, to include a restoration of a 20 percent disability rating as of March 1, 2012, and an increased disability rating in excess of 30 percent of limitation of extension of the left knee from July 23, 2015.

3.  Entitlement to an increased disability rating in excess of 10 percent for postoperative traumatic arthritis of the left thumb, to include restoration of a 20 percent disability rating as of March 1, 2012.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and/or left knee disabilities.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1985.  These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010, July 2011, December 2011, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In its November 2015 decision, the Board remanded the issues of (1) entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability; and (2) entitlement to a total disability rating based upon individual unemployability (TDIU).  Subsequently, the RO granted the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The RO also awarded a TDIU based on the Veteran's inability to secure or follow substantially gainful employment as a result of his service-connected disabilities.  As the RO's actions represent a full grant of benefits sought, these issues are no longer on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Despite remanding this appeal for additional development in November 2015, the Board finds that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A.  Right Knee, Left Knee, and Left Thumb

The Veteran is seeking increased ratings for his service-connected degenerative joint disease (DJD) of the right knee, bursitis and retropatellar pain syndrome of the left knee, and postoperative traumatic arthritis of the left thumb.  He was most recently afforded VA examinations for his right knee, left knee, and left thumb disabilities in July 2015, pursuant to the Board's March 2015 remand directives.  These examinations revealed both objective findings of pain on evaluation and subjective complaints of pain by the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. 
§ 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The July 2015 VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded new VA examinations that contain adequate information pursuant to Correia.

B.  Low Back Disability

The Veteran is seeking entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee disabilities.

In its March 2015 remand, the Board instructed the RO to obtain a medical opinion as to whether it was "at least as likely as not" that a currently diagnosed low back disorder was aggravated (permanently increased in severity), to include as due to an altered gain pattern, by service-connected right and/or left knee disabilities. 

The Veteran was afforded a July 2015 VA examination.  After evaluating the Veteran, the VA examiner opined that it was "less likely than not" that the Veteran's low back disorder, diagnosed as degenerative joint disease (DJD) of the lumbosacral spine, was related to his knee condition.  In support, the examiner observed that the Veteran's DJD was likely related to "mere anterior of advancing age" and that "degenerative arthritis of the knee does not travel in an antigravity fashion to affect [the] lower lumbar spine."

The Board finds that this opinion does not adequately address the issue of aggravation.  Because the examiner only addressed the causation aspect of secondary service connection, and did not properly address the aggravation aspect, the examination is inadequate.  38 C.F.R. § 3.310 (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination, even if not required to do so, an adequate one must be produced).  The phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Moreover, the opinion does not discuss whether the Veteran's diagnosed low back disorder was aggravated (permanently increased in severity) due to an altered gain pattern.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Under these circumstances, the RO must schedule the Veteran for the appropriate VA examination of his low back disability.  Based on a review of the evidence of record and an evaluation of the Veteran's lumbosacral spine, the examiner must provide an adequate medical opinion addressing whether it is "at least as likely as not" that a currently diagnosed low back disorder is aggravated (permanently increased in severity), to include as due to an altered gain pattern, by service-connected right and/or left knee disabilities, including degenerative joint disease (DJD) of the right knee and bursitis and retropatellar pain syndrome of the left knee.  Additionally, if the examiner finds that the Veteran's current low back disability is not aggravated by his service-connected right or left knee disabilities, the examiner must address the August 2005, April 2008, October 2008, June 2012, and November 2012 opinions of the Veteran's private chiropractor and physicians who generally found that his knee problems "more likely than not" caused or contributed to his lower back problems.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to determine the severity of his service-connected degenerative joint disease (DJD) of the right knee and his service-connected bursitis and retropatellar pain syndrome of the left knee.  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

2.  Arrange for a VA examination of the left thumb consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current lumbar spine disability.  The evidence of record, to include a copy of this Remand, must be made available to the examiner and the examiner must indicate that the pertinent medical records and lay statements have been reviewed.

For any lumbar spine disability found on examination or diagnosed during the appeal period, the examiner must address whether that disability was caused or aggravated by his service-connected degenerative joint disease (DJD) of the right knee and/or bursitis and retropatellar pain syndrome of the left knee. "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.

Based on a review of the evidence of record and an evaluation of the Veteran's lumbosacral spine, the examiner must provide an adequate medical opinion addressing whether it is "at least as likely as not" that a currently diagnosed low back disorder is aggravated (permanently increased in severity), to include as due to an altered gain pattern, by service-connected right and/or left knee disabilities, including degenerative joint disease (DJD) of the right knee and bursitis and retropatellar pain syndrome of the left knee.  

Additionally, if the examiner finds that the Veteran's current low back disability is not aggravated by his service-connected right or left knee disabilities, the examiner must address the August 2005, April 2008, October 2008, June 2012, and November 2012 opinions of the Veteran's private chiropractor and physicians who found that his knee problems "more likely than not" caused or contributed to his lower back problems.

All rendered opinions must be accompanied by a thorough rationale.

4.  Undertake any additional development deemed necessary.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

